Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is a continuation of U.S. Patent Application No. 17/764,509, filed on March 28, 2022, which is the U.S. National Stage Application under 35 U.S.C. § 371 of Patent Cooperation Treaty Application No.: PCT/US2020/056133, filed on October 16, 2020. Patent Cooperation Treaty Application No.: PCT/US2020/056133 claims the benefit of and priority to U.S. Provisional Patent Application Nos. 62/916,207, filed on October 16, 2019; 62/916,221, filed on October 16, 2019; 63/018,454, filed on April 30, 2020; and 63/055,252, filed on July 22, 2020 that is hereby acknowledged by the Examiner.



Status of the Claims
The amendment dated 08/30/2022 is acknowledged.  Claims 1-30 are pending.  Claims 12-21 and 27-30 are withdrawn from consideration.  Claims 1-11 and 22-26 are under examination.


Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 08/30/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 12-21 and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 1-11 and 22-26 of group 1 were elected in the reply filed on 08/30/2022.   Applicant elects the following species: Claim 3: SEQ ID NO: 8316; Claim 5: AAV capsid; Claim 7: (vi) a polynucleotide encoding a CRISPR-Cas protein, a guide RNA or both; Claim 7: muscular dystrophy.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2022 and 08/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Specification
The disclosure is objected to because of the following informalities:    The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 109 paragraph [0219], page 136 paragraph [0297], page 163 paragraph [0386]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Appropriate correction is required.
	

Claim Objections 
Claims 5 is objected to for the following informalities:
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daftarian et al. “Daftarian” (WO2015/116568 A2).
The claims are directed to a composition comprising: a targeting moiety effective to target a muscle cell, wherein the targeting moiety comprises an n-mer motif, optionally an RGD motif, wherein the targeting moiety optionally comprises a polypeptide, a polynucleotide, a lipid, a polymer, a sugar, or any combination thereof; and a cargo, wherein the cargo is coupled to or is otherwise associated with the targeting moiety.
Regarding claim 1, Daftarian teaches a composition comprising: a targeting moiety effective to target a muscle cell, wherein the targeting moiety comprises an n-mer motif (Claim 1 - 'A conjugate comprising at least one charged highly branched polymeric dendrimer having conjugated thereto: 1) at least one muscle cell ligand, 2) at least one nucleic acid, and 3) at least one anionic enhancer.'; Abstract - 'Described herein are conjugates (e.g., nanoparticles), compositions (e.g., nanoparticle-based compositions), kits, methods and platforms for muscle-specific targeting of vaccines and gene therapies ... The novel compositions described herein find use in muscle-targeted vaccination and gene therapy delivery (e.g., delivery of gene-based vaccines} for the prevention and treatment of disease (e.g., skeletal muscle atrophy, cancer, autoimmune disease, infection).'; Claim 11 - 'The conjugate of claim 1, wherein the at least one muscle cell ligand is selected from the group consisting of: ASSLNIA (SEQ ID NO: 1), TARGEHKEEELI (SEQ ID NO: 2), TGGETSGIKKAPYASTTRNR (SEQ ID NO: 3), SHHGVAGVDLGGGADFKSIA (SEQ ID NO: 4), and RGD.'; para [0047] - 'Other muscle targeting moieties may include "aptamers", "darpins" (designed ankyrin repeat proteins that are genetically engineered antibody mimetic proteins typically exhibiting highly specific and high-affinity target protein binding), peptides, proteins, or non-peptide molecules that bind skeletal muscle cells or for the purpose of Daul targeting, are added to target or recruit other cells.'); and a cargo, wherein the cargo is coupled to or is otherwise associated with the targeting moiety (para [0004] - 'Polyamidoamine dendrimer-based vaccine and gene delivery formulations disclosed herein involve a nanoparticle that includes a polyamidoamine
(PAMAM) dendrimer having a nucleic acid (e.g., DNA, ribonucleic acid) cargo and conjugated to a muscle cell ligand (targeting moiety)'; para [0100] - 'PAMAM G5 dendrimer (hereafter referred to as "G5 dendrimer'' or "GS"), with a positive net charge and a 5-10 nm diameter, is a suitable nanoparticle for nucleic acid cargo delivery as it complexes with negatively charged DNA or RNA, has a defined structure, is easy to scale up, and enhances the stability of its nucleic acid cargo.'; para [0102] - 'Also described herein is a composition including a plurality of conjugates as described herein in a therapeutically effective amount and a pharmaceutically acceptable carrier.').
Regarding claim 2, Daftarian teaches the composition of claim 1, wherein the n-mer motif comprises an RGD motif or a non-RGD n-mer motif (Claim 11 - 'The conjugate of claim 1, wherein the at least one muscle cell ligand is selected from the group consisting of: ASSLNIA (SEQ ID NO: 1), TARGEHKEEELI (SEQ ID NO: 2), TGGETSGIKKAPYASTTRNR (SEQ ID NO: 3), SHHGVAGVDLGGGADFKSIA (SEQ ID NO: 4), and RGD.').
Regarding claim 3, Daftarian teaches the composition of claim 2, wherein the RGD motif has a formula of XmRGDXn, wherein m is 0-4 amino acids, wherein n is 0-15 amino acids, wherein X is any amino acid, and wherein each X amino acid present is independently selected from the others from the group consisting of: any amino acid (Claim 11 - 'The conjugate of claim 1, wherein the at least one muscle cell ligand is selected from the group consisting of: ASSLNIA (SEQ ID NO: 1 ), TARGEHKEEELI (SEQ ID NO: 2), TGGETSGIKKAPYASTTRNR (SEQ ID NO: 3), SHHGVAGVDLGGGADFKSIA (SEQ ID NO: 4), and RGD.'; Note, XmRGDXn, wherein each of m and n are 0, comprises RGD).
Regarding claim 6, Daftarian teaches the composition of claim 1, wherein the targeting moiety comprises a polypeptide (Claim 11 - 'The conjugate of claim 1, wherein the at least one muscle cell ligand is selected from the group consisting of: ASSLNIA {SEQ ID NO: 1 ). TARGEHKEEELI (SEQ ID NO: 2), TGGETSGIKKAPYASTTRNR (SEQ ID NO: 3), SHHGVAGVDLGGGADFKSIA (SEQ ID NO: 4), and RGD.').
Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 4, 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Daftarian et al. “Daftarian” (WO2015/116568 A2) in view of Kotin et al. “Kotin” (US PGPUB 2017/0130245).
The teachings of Daftarian are outlined above and incorporated herein. 
Regarding claims 4 and 7, Daftarian teaches the composition of claim 1, yet does not expressly teach wherein the targeting moiety comprises a viral protein.  Kotin teaches use of a viral capsid protein used in a targeting moiety (Claim 1 - 'A viral particle comprising a chimeric capsid protein'; Claim 13 - 'The viral particle of claim 1, comprising an adeno-associated viral (AAV) polynucleotide encoding at least one transgene or payload.'; para [0240) - 'In some embodiments, conjugates may also include targeting groups. As used herein, the term 'targeting group' refers to a functional group or moiety attached to an agent that facilitates localization of the agent to a desired region, tissue, cell and/or protein. Such targeting groups may include, but are not limited to cell or tissue targeting agents or groups (e.g. lectins, glycoproteins, lipids, proteins, an antibody that binds to a specified cell type such as a kidney cell or other cell type).'). 
It would have been obvious to one of ordinary skill in the art that viral capsid protein of Kotin engineered with a targeting group could be used as the targeting moiety for the method of Daftarian.  One of ordinary skill in the art would have been motivated with a reasonable expectation of success because Kotin teaches viral vectors can be easily engineered to deliver a desired nucleic acid cargo into a target cell (para (0005] - 'The genome of the virus may be modified to contain a minimum of components for the assembly of a functional recombinant virus, or viral vector, which is loaded with or engineered to express or deliver a desired nucleic acid construct, e.g., a transgene, polypeptide-encoding polynucleotide or modulatory nucleic acid, which may be delivered to a target cell, tissue or organism').
Regarding claim 8, Daftarian in view of Kotin makes obvious the composition of claim 7, wherein Kotin further teaches the viral protein is a capsid protein (Claim 1 - 'A viral particle comprising a chimeric capsid protein'; Claim 13 - 'The viral particle of claim 1, comprising an adeno-associated viral (AAV) polynucleotide encoding at least one transgene or payload.'; para [0240] - 'In some embodiments, conjugates may also include targeting groups. As used herein, the term 'targeting group' refers to a functional group or moiety attached to an agent that facilitates localization of the agent to a desired region, tissue, cell and/or protein. Such targeting groups may include, but are not limited to cell or tissue targeting agents or groups (e.g. lectins, glycoproteins, lipids, proteins, an antibody that binds to a specified cell type such as a kidney cell or other cell type).').
Regarding claim 9, Daftarian in view of Kotin makes obvious the composition of claim 7 wherein Kotin further teaches the viral protein is an adeno associated virus (AAV) protein (Claim 1 - 'A viral particle comprising a chimeric capsid protein'; Claim 13 - 'The viral particle of claim 1, comprising an adeno-associated viral (AAV) polynucleotide encoding at least one transgene or payload.'; para (0240] - 'In some embodiments, conjugates may also include targeting groups. As used herein, the term 'targeting group' refers to a functional group or moiety attached to an agent that facilitates localization of the agent to a desired region, tissue, cell and/or protein. Such targeting groups may include, but are not limited to cell or tissue targeting agents or groups (e.g. lectins, glycoproteins, lipids, proteins, an antibody that binds to a specified cell type such as a kidney cell or other cell type).').
Regarding claim 10, Daftarian in view of Kotin makes obvious the composition of claim 7, wherein Kotin further teaches the n-mer motif is located between two amino acids of the viral protein (para (0018] - 'FIG. 8 is a schematic illustrating one embodiment of chimeric capsid engineering involving a region from a donor sequence inserted into an acceptor capsid to produce a resultant chimera.'; para [0019] - 'In the top example, 2 amino acid residues from the VR1 region of the AAV8 capsid, residues 262-263, are inserted between residues 261 and 262 in the VR1 region of the AAV2 capsid.'; para (0240] - 'In some embodiments, targeting groups may comprise ... an RGD peptide, an RGD peptide mimetic or an aptamer.'; para [0241] - 'In some embodiments, targeting groups may be proteins, e.g., glycoproteins, or peptides'). It would have been obvious to one of ordinary skill in the art that the n-mer of RGD peptide could be inserted in the VR1 region site used for making a chimera such that then-mer motif is external to a viral capsid of which the viral capsid protein is part.
Regarding claim 11, Daftarian in view of Kotin makes obvious the composition of claim 10, wherein Kotin further teaches the nmer motif is inserted between any two contiguous amino acids between amino acids 262-269, in an AAV9 capsid polypeptide or in an analogous position in an AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV rh.74, or AAV rh.10 capsid polypeptide (para [0019] - 'In the top example, 2 amino acid residues from the VR1 region of the AAV8 capsid, residues 262-263, are inserted between residues 261 and 262 in the VR1 region of the AAV2 capsid.'; para [0240] - 'In some embodiments, targeting groups may comprise ... an RGD peptide, an RGD peptide mimetic or an aptamer.'; para [0241 J - 'In some embodiments, targeting groups may be proteins, e.g., glycoproteins, or peptides').
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 22-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Daftarian et al. “Daftarian” (WO2015/116568 A2) in view of Lorain et al. “Lorain” (US PGPUB 2018/0169130).  The teachings of Daftarian are outlined above and incorporated herein.
	Regarding claim 22, Daftarian in view of Lorain makes obvious the composition of claim 21, wherein Lorain further teaches the mini- or micro-dystrophin gene comprises spectrin-like repeats 1, 1', 2, 3, 16, 17, 20, 21, 22, 23, 24, or any combination thereof, and optionally an nNOS domain, an actin binding domain, one or more hinge regions, a dystroglycan binding domain, or any combination thereof (para (0013] - 'For instance, dystrophin contains an actin binding domain at about amino acids 14-240 and a central rod domain at about amino acids 253-3040. This large central domain is formed by 24 spectrin-like triple-helical elements of about 109 amino acids, which have homology to alpha-actinin and spectrin.'). 
It would have been obvious to one of ordinary skill in the art that the micro--dystrophin gene could comprise spectrin-like repeats 1, 1', 2, 3, 16, 17, 20, 21, 22, 23, 24, or any combination thereof, and optionally an nNOS domain, an actin binding domain, one or more hinge regions, a dystroglycan binding domain, or any combination thereof.  One of ordinary skill in the art would have been motivated with a reasonable expectation of success given the knowledge of Lorain and that the mutation underlying the dystrophy is present in one of the said repeats or other said regions.
Regarding claim 23, Daftarian teaches the composition of claim 1, yet does not expressly teach wherein the cargo is operably coupled to a muscle specific promoter.  
Lorain, however, teaches use of a muscle specific promoter (para (0037] - 'Most preferred promoters for use in the present invention shall be functional in muscle cells. Non-limiting examples of muscle-specific promoters include the desmin promoter, the C5-12 synthetic promoter and the muscle creatine kinase (MCK) promoter.'). Since Daftarian teaches using a nucleic acid cargo (para [0004] - 'Polyamidoamine dendrimer-based vaccine and gene delivery formulations disclosed herein involve a nanoparticle that includes a polyamidoamine (PAMAM) dendrimer having a nucleic acid (e.g., DNA, ribonucleic acid) cargo'), 
It would have been obvious to one of ordinary skill in the art that the cargo nucleic acid could be expressed using a muscle-specific promoter according to Lorain.  One of ordinary skill in the art would have been motivated with a reasonable expectation of success in order to have tissue-specific expression.  
Regarding claims 24-26, with respect to the cell, pharmaceutical formulation or viral particles wherein the cargo is capable of treating or preventing a muscle disease, inducing exon skipping in a gene, since the Office does not have the facilities for examining and comparing applicants'  protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648